Powered by ~ovoge Translate
OB ():)()_ (1 0 | )i> B 1) LQcKkeA YANO 0 3

MY INFORMATION

   

UPCOMING ELECTIONS

PREVIOUS ELECTIONS ®

Larry E. Klayman

Voter Registration Number: 110081079

Voter Information

@ Voter Status: Eligible to vote in Miami-Dade
County.
You have a standing request to receive a mail
ballot for elections occurring on or before
12/31/2020.

Date Registered: January 10, 2003

Date of Birth:

Party Affiliation: REP
Precinct: 561
County: Miami-Dade
Caseg.0:20-cy-61912-DPG Document 27-5 Entered on FLSD Docket 10/30/2020 Page 2 of 3
allot 1 Status

REQUESTED SENT RECEIVED COUNTED

 

Ballot 1 Sent to Voter
Date Mailed: Thursday, October 1, 2020

Ballot Destination:

3415 SW 24Th St
Miami, FL 33145

Important Dates

Election Day: Tuesday, November 3, 2020
Registration Closes: Tuesday, October 6, 2020

Early Voting Begins: Monday, October 19,
2020

Early Voting Ends: Sunday, November 1, 2020

Election Day Polling Location:
Case,0:20-cy%61912-D Dacument.27-5 Entered on FLSD Docket 10/30/2020 Page 3 of 3
Sef Pracinet Statistics J

Contact Information

Residence Address:

3415 SW 24Th St
Miami, FL 33145

Mailing Address:

3415 SW 24Th St
Miami, FL 33145

No Address Change information at this time

Current Elections

2020 General Election

Voter Status: You are scheduled to receive a mail
ballot for this election.

View Gamnla Rallat
